                 Case 2:21-cv-00394-JCC Document 1 Filed 03/23/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     MARIA GREEN and WALTER GREEN,                      Civil Action No. 2:21-cv-00394
10   individually and the marital community
     composed thereof,                                  DEFENDANT WALMART, INC.’S NOTICE
11                                                      OF REMOVAL OF ACTION PURSUANT
                    Plaintiffs,                         TO U.S.C. SECTIONS 1332, 1441, AND 1446
12
            v.
13
     WALMART, INC., a foreign profit
14   corporation; and JOHN and JANE DOES 1-
     10, Walmart Store Managers and Employees,
15
                    Defendants.
16

17   TO:    CLERK, U.S. DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON
18   AND TO:        PLAINTIFFS' COUNSEL OF RECORD
19          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Walmart, Inc. ("Walmart")
20   hereby removes this action from the Superior Court of the State of Washington in and for the County
21   of King to the United States District Court for the Western District of Washington.
22                     I.         STATEMENT AND GROUNDS FOR REMOVAL
23          1.      On or about February 24, 2021, Plaintiffs filed a lawsuit in King County Superior
24   Court entitled Maria Green and Walter Green v Walmart, Inc., and J. Does 1-10, Walmart Store
25   Managers and Employees cause number 21-2-02543-5 KNT (the "State Court Action"). Declaration


     DEFENDANT WALMART, INC.’S NOTICE OF                       WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                            520 Pike Street, Suite 1525
     SECTIONS 1332, 1441, AND 1446 - 1                            Seattle, Washington 98101-4001
                                                                            206-204-6800
                  Case 2:21-cv-00394-JCC Document 1 Filed 03/23/21 Page 2 of 4




 1   of Colin J. Troy in Support of Walmart, Inc.'s Notice of Removal at ¶ 2, Ex. A. Plaintiffs served

 2   Walmart with a copy of the Summons and Complaint on February 25, 2021. Id. at ¶ 4, Ex. B.

 3   Plaintiffs claim that as a result of Walmart's negligence, plaintiff Maria Green suffered severe and

 4   diverse physical, mental, and emotional injuries which are permanent and painful and plaintiff

 5   Walter Green suffered a loss of consortium. Id. at ¶ 9, Ex. A. Therefore, the amount in controversy

 6   appears to be in excess of $75,000. Id. at ¶ 9.

 7           2.      The documents attached to the Declaration of Colin J. Troy in Support of Walmart,

 8   Inc.'s Notice of Removal as Exhibit A constitute all of the pleadings filed in the State Court Action.

 9   Walmart represents that, apart from the materials attached to the Declaration of Colin J. Troy in
10   Support of Walmart, Inc.'s Notice of Removal as Exhibit A, it has received no other process,

11   pleadings, motions or orders in this action.

12           3.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §1332.

13   There is complete diversity of citizenship between the parties because plaintiffs are residents of King

14   County, Washington. See id, Ex. A. Defendant Walmart is a Delaware corporation with

15   headquarters located in Bentonville, Arkansas. Id., Ex. C.

16           4.      Walmart reserves the right to amend or supplement this Notice of Removal.

17           5.      Should plaintiffs file a motion to remand this case, Walmart respectfully requests the

18   opportunity to respond more fully in writing, including the submission of affidavits or other

19   authority.
20           6.      By filing this Notice of Removal, Walmart does not waive, and expressly reserves, all

21   defenses available under Rule 12 of the Federal Rules of Civil Procedure.

22                                II.   INTRADISTRICT ASSIGNMENT

23           7.      This claim is pending in the county of King, Washington, and assignment to a judge

24   in Seattle is appropriate.

25       III.     NOTICE TO THE STATE COURT AND PROPER FILING OF RECORDS


     DEFENDANT WALMART, INC.’S NOTICE OF                         WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                              520 Pike Street, Suite 1525
     SECTIONS 1332, 1441, AND 1446 - 2                              Seattle, Washington 98101-4001
                                                                              206-204-6800
                 Case 2:21-cv-00394-JCC Document 1 Filed 03/23/21 Page 3 of 4




 1          8.      A notice of the filing of this Notice of Removal and a true copy of this Notice of

 2   Removal will be filed with the Clerk of the Superior Court of the State of Washington in and for the

 3   County of King as required by 28 U.S.C. § 1446(d).

 4          9.      Copies of all records and proceeding in the state court together with the Declaration

 5   of Colin J. Troy in Support of Walmart, Inc.'s Notice of Removal verifying that they are true and

 6   complete copies of all the records and proceedings in the State Court Action are filed concurrently

 7   with this Notice.

 8          WHEREFORE, Walmart requests that this case currently pending in the Superior Court be

 9   placed on the docket of the United States District Court for the Western District of Washington.
10

11   DATED: March 23, 2021                           WOOD, SMITH, HENNING & BERMAN LLP

12

13                                                           s/Colin J. Troy
14                                                   Colin J. Troy, WSBA #46197
                                                       ctroy@wshblaw.com
15                                                   Philip B. Grennan, WSBA #8127
                                                       pgrennan@wshblaw.com
16                                                   520 Pike Street, Suite 1525
                                                     Seattle, Washington 98101-4001
17                                                   Phone 206-204-6800
                                                     Attorneys for Walmart Inc.
18

19
20

21

22

23

24

25


     DEFENDANT WALMART, INC.’S NOTICE OF                        WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                             520 Pike Street, Suite 1525
     SECTIONS 1332, 1441, AND 1446 - 3                             Seattle, Washington 98101-4001
                                                                             206-204-6800
                  Case 2:21-cv-00394-JCC Document 1 Filed 03/23/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on March 23, 2021, I electronically filed DEFENDANT WALMART,

 3   INC.'S NOTICE OF REMOVAL OF ACTION PURSUANT TO U.S.C. SECTIONS 1332, 1441

 4   AND 1446 with the Clerk of the Court using the CM/ECF.

 5            I hereby certify that the following have been served via CM/ECF electronic service:

 6   ATTORNEY FOR PLAINTIFFS:
     Samuel J. Daheim
 7   Connelly Law Offices, PLLC
     2301 North 30th Street
 8   Tacoma, WA 98403
     Email: sdaheim@connelly-law.com
 9
10            DATED this 23rd day of March, 2021.
11

12                                                     /s/Keaton McKeague
                                                      Keaton McKeague
13                                                    kmckeague@wshblaw.com
14   20530746.1:10366-0169

15

16

17

18

19
20

21

22

23

24

25


     DEFENDANT WALMART, INC.’S NOTICE OF                       WOOD, SMITH, HENNING & BERMAN LLP
     REMOVAL OF ACTION PURSUANT TO U.S.C.                            520 Pike Street, Suite 1525
     SECTIONS 1332, 1441, AND 1446 - 4                            Seattle, Washington 98101-4001
                                                                            206-204-6800
